AGREEMENT BY AND AMONG LENDERS




This Agreement is made and entered into as of the 31st day of December, 2015, by
and among Goodwill Hunting, LLC, a Georgia limited liability company (“Parent
LLC”), its controlled subsidiary GWH Investors, LLC, a Delaware limited
liability company (“Investor LLC”) and those parties whose names appear on the
signature pages hereof (collectively referred to herein as “Lenders”).




RECITALS




A.

Lenders, through investing in Investors LLC, a single purpose limited liability
company, (“Investor LLC”) have loaned to Parent LLC (“Parent LLC” or “Company”)
an aggregate of One Million Three Hundred Fifty Five Thousand and 00/100 Dollars
($1,355,000) (the “Loan”). The Loan is evidenced by a promissory note in favor
of the Investor LLC in the principal amount of the Loan (“Investor LLC Note”).
Each Lender holds an undivided interest in the Loan and Investor LLC Note set
forth on Exhibit A hereto.




B.

Lenders, Parent LLC and Investor LLC and Parent LLC wish to provide for each
Lender exchanging their undivided interest in the Investor LLC Note for separate
promissory note (each a “Lender Note”) to be issued by Parent LLC representing
the principal amount owed to each Lender under the Loan, subject to all Lenders
holding an undivided interest in the Loan agreeing to the terms and conditions
of this Agreement.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency whereof are hereby acknowledged,
the parties agree as follows:




Lender Notes




1.

Exchange.  Each Lender hereby tenders and assigns to Parent LLC all of Lender’s
right, title and interest in and to the Investor LLC Note, and upon such tender
and assignment, Lender acknowledges and agrees that Lender shall have no further
interest in and to the Investor LLC Note, which shall hereafter be null, void
and unenforceable. In exchange and as sole consideration for the tender and
assignment of the Investor LLC Note, Parent LLC shall issue to each Lender a
separate Lender Note, substantially in the form of Exhibit B hereto, registered
in the name of each Lender and each in the principal amount set forth on Exhibit
B.  Lenders also agree that the terms of this Agreement govern the exercise by
Lenders of their rights and remedies under the Lender Notes.




2.

Waiver and Release.    In consideration of the issuance of the Lender Notes by
executing this Agreement, each Lender irrevocably and unconditionally waives and
relinquishes any rights, claims or entitlements that the Lender may have under
the terms of the Investor LLC Note or the Operating Agreement of Investor LLC,
as same may be amended as of the date of this Agreement.  Without limiting the
generality of the foregoing, such waiver shall include, without limitation, the
right to receive an equity ratchet in Investor LLC as a result of the failure of
the Investor LLC to repay the Loan on the maturity date thereof, as well as the
right of Lender to receive past or future Distributions, as defined in the
Investor LLC Operating Agreement.  Each Lender acknowledges and agrees that by
executing this Agreement and accepting the Lender Note, any and all claims that
may now





--------------------------------------------------------------------------------

exist or which in the future may arise in favor of Lender against any person or
entity by virtue Lender having been an investor in Investor LLC shall be deemed
extinguished for all purposes.




3.

Risks of Collectability.  Each Lender will bear the risks of collectability of
the Lender Note held by it, of Parent LLC’s financial condition, of fraud or
forgery, of the enforceability of the Lender Note, of the absence of security or
collateral for the Lender Note, and any other matters relating to the Lender
Note.  Each Lender agrees that it has been solely responsible for making an
independent appraisal and investigation into the financial condition,
creditworthiness, nature, and status of Parent LLC.  Each Lender confirms to the
other Lenders that it has not, in connection with his decision to enter into
this transaction, relied on any other Lender (i) to inquire on his behalf into
the accuracy or completeness of any information provided in connection with the
Lender (whether or not such information is distributed to the Lenders), (ii) to
assess or keep under review on his behalf the financial condition,
creditworthiness, nature or status of Parent LLC, or (iii) to advise such Lender
as to the results of any appraisal or investigation performed by any other
Lender.




Event of Default




4.

Appointment of Agent.  (a)  Upon the occurrence of one or more of the events of
Default set forth in the Lender Notes, Lenders shall appoint an agent (“Agent”)
to perform certain ministerial functions on their behalf, including those
specified in the Lender Notes. Lenders holding a majority of the total
outstanding principal balance of the Notes (“Majority” or “Majority in
Interest”) shall control all decisions regarding the exercise of rights of the
Lenders under the Lender Notes.  Lenders constituting a Majority shall appoint
the Agent in the manner set forth in paragraph 4(c).  Should an Event of Default
occur and a Majority shall fail to appoint an Agent within thirty (30) days of
such event, then the Lenders each agree that Michael Donnelly shall serve as
Agent hereunder.




(b)

Agent will enforce the Lender Notes, as described in the other provisions of
this Agreement.




(c)

The Agent shall be appointed by vote of a Majority.  The vote may be taken (i)
in a meeting held for such purpose upon five (5) days written notice to the
Lenders; or (ii) by written agreement of a Majority without a meeting.
 Attendance at the meeting may be in person, by proxy, or by telephone.  Agent
will signify his acceptance of such appointment, and his agreement with terms of
this agreement that pertain to him as Agent, by executing a copy of this
Agreement.  The terms of this agreement pertaining to such Agent’s rights,
duties, and responsibilities hereunder shall be effective upon the Agent’s
signature.




5.

Expenses.  If an Agent is appointed under paragraph 4 of this Agreement, Lenders
shall pay him/her/it for their services in an amount that is customary and
reasonable for such services.  The following out-of-pocket expenses incurred by
Agent, to the extent not paid by Parent LLC, shall be paid by the Lenders pro
rata in proportion to the amount of the Lender Notes held by them:




(a)

Expenses incurred in the enforcement of the Lender Notes;








2







--------------------------------------------------------------------------------



(b)

Expenses incurred following any Event of Default under any of the Lender Notes
and any expenses incurred prior to but in connection with or in preparation for
any such Event of Default; and




(c)

Expenses otherwise incurred and approved in advance in writing by a Majority in
Interest of the Lenders.




Each Lender shall pay its share of all such expenses within fifteen (15)
calendar days after receipt of a written statement from Agent itemizing the
expenses that have been incurred and are due and payable or have been paid by
Agent.  In the event that any Lender fails or refuses to pay its share of any
expenses under this Section, Agent shall have a priority claim, to the extent of
such unpaid expenses, on such Lender’s share of all payments of principal,
interest, fees, and other charges with respect to the Loan and of all proceeds
from realization upon the security for the Loan.  Each Lender hereby grants to
Agent a security interest in its share of such payments and proceeds to secure
the payment of expenses that it is obligated to pay hereunder.




6.

Records.  Agent shall at all times keep books of account and records at his
current address reflecting all transactions in connection with the Loan and the
Lenders’ interests therein.  Each Lender shall have access to Agent’s records
maintained in connection with the Loan for inspection and/or copying at such
Lender’s expense at all reasonable times during business hours.  Upon request,
Agent shall furnish to any Lender copies of title reports, financial
information, inspection reports, and other documents relating to the Loan, the
Security Documents, or Parent LLC that have been furnished to or prepared by
Agent in connection with the Loan.




7.

Liability of Agent.  Neither Agent nor any of his/her/its agents shall be liable
for any action taken or not taken in good faith in connection with the Loan, in
the absence of his own gross negligence or willful misconduct.  Agent shall in
no event be liable to any Lender for any action taken or not taken by Agent with
the consent or at the request of such Lender, unless such action is performed in
a grossly negligent manner or in a manner constituting willful misconduct (which
manner of performance was not requested or consented to by such Lender).




Agent may consult with legal counsel, independent public accountants and other
experts selected by him and shall not be liable for any action taken or not
taken in good faith reliance upon the advice of such experts.  Unless
specifically requested to do so by any Lender, Agent shall have no duty to
inquire into or verify (i) any statement, warranty, or representation made by
Parent LLC in connection with the Loan; (ii) the truthfulness or genuineness of
any information or document supplied by Parent LLC in connection with the Loan;
or (iii) the genuineness of the signatures of any party (other than Agent).
 Agent shall not incur any liability by acting in reliance upon any notice,
consent, or other writing (including telexes, telecopies, or similar
instruments) believed by Agent to be genuine or to be signed by the proper party
or parties.




8.

Indemnification.  Each Lender shall, pro rata, in proportion to the amount of
the Note held by him, indemnify Agent against any cost, expense, claim, demand,
action, loss, or liability, including reasonable attorney’s fees incurred in
contesting the same, that Agent may suffer or incur in connection with the Loan
in his capacity as Agent, or any action





3







--------------------------------------------------------------------------------

taken or omitted by Agent in good faith under this Agreement, except to the
extent the same arises from Agent’s gross negligence or willful misconduct, or
from actions taken by Agent that are outside the scope of his authority under
this Agreement.




9.

Litigation.  Subject to the provisions of Section 12 hereof, Agent shall have
the exclusive right to initiate, direct, and otherwise control any litigation
involving all of the Lenders in their capacity as such under the Loan, whether
as plaintiffs, defendants, or otherwise.  All costs and expenses incurred by
Agent in connection with such litigation, including reasonable attorney’s fees,
shall be paid in accordance with Section 4 hereof.




10.

Notifications.  Each Lender shall endeavor (but shall not incur any liability
for failure to do so) to notify each other of any events or occurrences that
come to their attention that may have material adverse effect on the security
for the Loan or the ability of Parent LLC to perform any of their respective
obligations under the Lender Notes.




11.

Defaults of Parent LLC.  Agent shall send to each Lender a copy of each notice
he sends to Parent LLC pursuant to the Lender Notes notifying Parent LLC of any
claimed defaults thereunder.  The failure of Parent LLC to cure any such default
within the time periods, if any, specified in the Lender Notes shall constitute
an Event of Default thereunder unless such Event of Default is waived (either
during or after the applicable cure period) by all of the Lenders (for any Event
of Default resulting from the failure to make required payments of principal and
interest on the Loan) or by a Majority (for any other Event of Default).




Agent shall advise the Lenders from time to time as to his recommendations with
respect to any Event of Default and the possible waiver thereof.




12.

Enforcement.  Upon the occurrence of any Event of Default under the Lender Notes
that is not waived in accordance with the terms of this Agreement, Agent shall
(unless otherwise required by this Section 11) take all reasonable steps for the
enforcement of the Loan that Agent would normally take in the event of such a
default that is not waived under a similar loan for his own account.  Agent
shall be entitled to exercise his reasonable discretion to determine when and in
what manner the Loan shall be enforced, and shall control and direct all actions
taken or not taken in connection with such enforcement; provided, however, that
a majority in interest of the Lenders must approve, or may require, the exercise
of any affirmative remedy provided to Agent under the terms of any of the Lender
Notes, including but not limited to, acceleration of the Lender Notes. Unless
otherwise instructed in writing by a majority in interest of the Lenders,
however, Agent shall have no obligation to withhold disbursements or exercise
any right or remedy available to Lenders if in Agent’s reasonable judgment the
exercise of such rights is not in the best interests of the Lenders.




13.

Permitted Actions.  Any actions that require the consent or approval of a
specified number of Lenders pursuant to the terms of this Agreement may be
initiated by any group of Lenders comprising the number whose consent or
approval is required.  Any actions, consents, or approvals required or permitted
of the Lenders under the Lender Notes, for which the consent or approval of a
specified number of Lenders is not required in this Agreement, may be taken or
given by Agent, and if so taken or given by Agent shall not be binding upon all
of the Lenders.  Agent may, however, at his sole option at any time upon notice
to the Lenders, request the Lenders’ approval or authorization of any action,
consent,





4







--------------------------------------------------------------------------------

or approval that may be taken or given by Agent under the preceding sentence,
which approval or authorization shall require the written consent of a majority
in interest of the Lenders.




Any action taken or decision made by Agent or by any group of Lenders to whom
the authority to take such action or make such decision has been given pursuant
to the terms of this Agreement, shall be binding upon all of the Lenders, and
each Lender agrees to execute all documents and instruments and take all other
actions that are deemed necessary or desirable by Agent or the Lenders making
such decisions to carry out the terms thereof.




14.

Pari Passu Status in Lender Notes.




(a)

Each of the Lenders hereby acknowledges and agrees that none of the Lenders,
individually or collectively, shall have priority with respect to any payments
of principal or interest in respect of the Lenders’ Lender Notes. Rather, each
of the Lenders hereby acknowledges and agrees that its and their respective
rights and priority are pari passu with the rights and priority of each and all
of the Lenders. In addition, and without limitation of the generality of the
foregoing, each Lender hereby confirms, agrees and stipulates that regardless of
the relative times at which indebtedness of the Company was incurred to the
holders of Lenders’ Lender Notes, and regardless of anything to the contrary
contained in any documents executed in connection with the Lender Notes, shall
in all respects be held by them on a pari passu basis.  




(b)

In the event of (i) an Event of Default, (ii) any insolvency, bankruptcy,
receivership, liquidation, reorganization, assignment for the benefit of
creditors or other similar proceeding relating to the Company, whether voluntary
or involuntary, (iii) any proceeding for the voluntary liquidation, dissolution
or other winding-up of the Company, whether involving insolvency or bankruptcy
proceedings or not, then, and in any such event, any payment or other
distribution of any character, whether in cash, securities or other property out
of or in respect of the assets of the Company, shall be shared by the Lenders on
a pari passu basis with the amount thereto to which Lenders are entitled to be
determined based on the proportion which the then outstanding Lenders’
Indebtedness bears to the aggregate indebtedness represented by the Lender
Notes; provided, however, that the Lenders, individually or collectively, shall
not take any action without prior written notice having been furnished to all
Lenders.




(c)

If the Lenders, individually or collectively, shall at any time have received
any payment, distribution or additional security from any of the assets of the
Company, whether arising out of or as a result of any event described in Section
13(b) above or otherwise, the receiving party thereof shall promptly provide the
Company or any court-appointed trustee or Agent with a detailed accounting
thereof, and shall promptly take all action necessary to implement the pro-rata
sharing contemplated by Section 13(b) above.  Any such payment, distribution or
security so received shall be deemed to be held in trust by the receiving party
thereof for the benefit of all the Lenders until such sharing has been
implemented and completed as contemplated by Section 13(b) above.








5







--------------------------------------------------------------------------------



(d)

Each of the Lenders agree to use reasonable efforts to cooperate with one
another in the realization upon and/or liquidation of the assets of Company
following an Event of Default, and to promptly advise any designated or
appointed agent with respect to the Company’s assets and all other Lenders of
any actions taken with respect thereto, provided, however, that no Lender shall,
enter into any modification or amendment of any agreements that would (i) extend
the term of the Lenders’ Indebtedness, (ii) increase the applicable rate of
interest payable by the Company thereunder, or (iii) increase the amount of the
Company's indebtedness thereunder, without the prior written approval of a
two-thirds (2/3rds) majority in interest of all of the Lenders.




14.

Power of Attorney.




(a)

To effectuate the terms and provisions hereof, the Lenders hereby appoint the
Agent as their attorney-in-fact (and the Agent hereby accepts such appointment)
for the purpose of carrying out the provisions of this Agreement including,
without limitation, taking any action on behalf of, or at the instruction of,
the Majority in Interest at the written direction of the Majority in Interest
and executing any consent authorized pursuant to this Agreement and taking any
action and executing any instrument that the Agent may deem necessary or
advisable (and lawful) to accomplish the purposes hereof.




(b)

All acts done under the foregoing authorization are hereby ratified and approved
and neither the Agent nor any designee nor agent thereof shall be liable for any
acts of commission or omission, for any error of judgment, for any mistake of
fact or law except for acts of gross negligence or willful misconduct.




(c)

This power of attorney, being coupled with an interest, is irrevocable while
this Agreement remains in effect.




15.

Further Assurances.  Each Lender, and Agent after his appointment, agree to use
their best efforts to cooperate in the administration of the Loan under this
Agreement and, except as specified in Section 9 hereof, to use their best
efforts to keep each other reasonably well informed with respect to any material
event relating to Parent LLC and/or the Loan.  Without limiting the generality
of the foregoing, the parties hereby agree to execute such documents and perform
such acts as may be desirable to carry out the purposes of this Agreement,
including without limitation, the execution of such documents as Agent may
request in connection with any actions or decisions of Agent or any specified
number of Lenders authorized under this Agreement regarding the administration
or enforcement of the Loan, ownership, management, operation, sale, or leasing
of the collateral, whether or not any Lender agrees with such decision or
action.  The obligations of the parties contained herein may be specifically
enforced by an action brought in a court of competent jurisdiction.




16.

Successors and Assigns; Resignation of Agent.  Any Lender shall have the right
to assign its interest in this Agreement to any one to whom it has assigned its
Note.  Agent’s obligations hereunder shall not be assigned or delegated without
the prior written consent of a Majority.  Agent may resign as agent at any time
for any reason upon providing the Lenders 10 days prior written notice.  Upon
the resignation of Agent, a Majority shall designate a successor agent in
accordance with the provisions of paragraph 4(c).





6







--------------------------------------------------------------------------------




17.

No Joint Venture.  Nothing contained in this Agreement shall be construed as
creating a joint venture or partnership among the parties hereto, and no party
shall be obligated for the acts or omissions of any other party except as
expressly provided herein.




18.

Notices.  Except where verbal notice is specifically authorized in this
Agreement, all notices hereunder shall be in writing and shall be deemed
effectively given or served for all purposes when presented personally, upon
receipt if sent by first class mail or over-night express, or on the date of
transmission if sent by telegram, telex, or telecopy to any party hereto at the
address set forth on the signature page hereof, or at such other address as any
party shall subsequently designate by notice.




19.

Approvals.  Any document, information, or action that is required to be approved
by any party under this Agreement shall be approved or disapproved by written
notice given no later than fifteen (15) calendar days after receipt of such
document, information, or written request for approval of such action.  If any
party fails to give its written approval or disapproval of any matter within the
foregoing fifteen-day period, such party will be deemed to have approved such
matter for all purposes.




20.

No Oral Change.  This Agreement may not be changed, discharged, or terminated
orally, but only by an instrument in writing signed by the party against whom
enforcement of the change, discharge, or termination is sought.




21.

Arbitration.  If at any time during the term of this Agreement any dispute,
difference, or disagreement shall arise upon or in respect of the Agreement, and
the meaning and construction hereof, every such dispute, difference, and
disagreement shall be referred to a single arbiter agreed upon by the parties,
or if no single arbiter can be agreed upon, an arbiter or arbiters shall be
selected in accordance with the rules of the American Arbitration Association
and such dispute, difference, or disagreement shall be settled by arbitration in
accordance with the then prevailing commercial rules of the American Arbitration
Association, and judgment upon the award rendered by the arbiter may be entered
in any court having jurisdiction thereof.




22.

Litigation Costs.  In the event of any controversy, claim, arbitration, or legal
action among the parties hereto arising out of this Agreement or relating to the
Loan, the prevailing party will be entitled to recover from the other party or
parties (jointly or severally) all costs, damages, and expenses, including
reasonable attorney’s fees, incurred by the prevailing party in connection with
such controversy, claim, arbitration, or legal action.




23.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia, excluding its laws of conflict of laws.




24.

Severability.  The provisions of this Agreement are severable and a declaration
by a court of competent jurisdiction that any of those provisions is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision.




25.

Headings.  The headings used herein are for purposes of convenience only and
should not be used in construing the provisions hereof.








7







--------------------------------------------------------------------------------



26.

Counterparts.  This agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed the same document.




Representations of Lender




27.

Representations and Warranties.  In order to induce Parent LLC to accept this
Agreement, Lender hereby represents and warrants to, and covenants with, the
Company as follows:




(a)

Access to Information. The Lender has been given access to full and complete
information regarding the Company and has utilized such access to the Lender’s
satisfaction for the purpose of obtaining such information regarding the Company
as the Lender has reasonably requested (collectively the “Documents”); and,
particularly, the Lender has been given reasonable opportunity to ask questions
of, and receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Lender Notes (which for the purposes
of this Agreement may be referred to as the “Securities”) and to obtain any
additional information, to the extent reasonably available.




(b)

Reliance.  The Lender has relied on nothing other than the Documents (including
any exhibits thereto) in deciding whether to make an investment in the Company.
 Except as set forth in the Documents, no representations or warranties have
been made to the Lender by the Company, any selling agent of the Company, or any
agent, employee, or affiliate of the Company or such selling agent.




(c)

Economic Loss.  The Lender believes that an investment in the Securities is
suitable for the Lender based upon the Lender’s age, other investments, tax
status, investment experience, investment objectives, investment time horizon,
liquidity needs, risk tolerance, financial needs, among other factors.  The
Lender: (i) has adequate means for providing for the Lender’s current financial
needs and personal contingencies; (ii) has no need for liquidity in this
investment; (iii) at the present time, can afford a complete loss of such
investment; (iv) does not have overall commitments to investments which are not
readily marketable and disproportionate to the Lender's net worth, and (v) the
Lender's investment in the Securities will not cause such overall commitments to
become excessive.




(d)

Sophistication.  The Lender, in reaching a decision to subscribe, has such
knowledge and experience in financial and business matters that the Lender is
capable of reading and interpreting financial statements and evaluating the
merits and risk of an investment in the Securities and has the net worth to
undertake such risks.  The investment contemplated hereby is the result of arm’s
length negotiation between the Lender and the Company.




(e)

General Solicitation.  The Lender was not offered or sold the Securities,
directly or indirectly, by means of any form of general advertising or general
solicitation, including, but not limited to, the following:  (1) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar medium of or broadcast over television or radio;
or (2) to the





8







--------------------------------------------------------------------------------

knowledge of the undersigned, any seminar or meeting whose attendees had been
invited by any general solicitation or general advertising (a “General
Solicitation”).  




(f)

Seek Advice.  The Lender has obtained, to the extent the Lender deems necessary,
the Lender’s own personal professional advice with respect to the risks inherent
in the investment in the securities, and the suitability of an investment in the
Securities in light of the Lender's financial condition and investment needs;




(g)

Investment Risks.  The Lender recognizes that the Securities as an investment
involves a high degree of risk. Lender understands that the Lender Note is
unsecured and not guaranteed by any third party.  Lender must look solely to the
Parent LLC for payment of the Lender Note.  Lender also acknowledges that the
repayment of the Lender Note is subject to the additional risks and
uncertainties set forth in the Annual

 

(h)

Effect and Time of Representations.  The information provided by the Lender
contained in this Agreement is true, complete and correct in all material
respects as of the date hereof.  The Lender understands that the Company's
determination that the exemption from the registration provisions of the
Securities Act of 1933, as amended (the "Securities Act"), which is based upon
non-public offerings and applicable to the offer and sale of the Securities, is
based, in part, upon the representations, warranties, and agreements made by the
Lender herein.  The Lender consents to the disclosure of any such information,
and any other information furnished to the Company, to any governmental
authority or self-regulatory organization, or, to the extent required by law, to
any other person.




(i)

Restrictions on Transfer; No Market for Securities.  The Lender acknowledges
that (i) the purchase of the Securities is a long-term investment; (ii) the
Lender must bear the economic risk of investment for an indefinite period of
time because the Securities have not been registered under the Securities Act or
under the securities laws of any state and, therefore, the Securities cannot be
resold unless they are subsequently registered under said laws or exemptions
from such registrations are available;  (iii) there is presently no public
market for the Securities and the Lender may not  be unable to liquidate the
Lender’s investment in the event of an emergency, or pledge the Securities as
collateral for a loan; and (iv) the transferability of the Securities is
restricted and (A) requires conformity with the restrictions contained in
paragraph 3 below and (B) legends will be placed on the certificate(s)
representing the Securities referring to the applicable restrictions on
transferability.




(j)

No Backup Withholding.  The Lender certifies, under penalties of perjury, that
the Lender is NOT subject to the backup withholding provisions of Section
3406(a)(i)(C) of the Internal Revenue Code.




(k)

Restrictive Legend.  Stop transfer instructions will be placed with the transfer
agent for the Securities, and a legend may be placed on any certificate
representing the Securities substantially to the following effect:




THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE





9







--------------------------------------------------------------------------------

SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE UPON THE EXEMPTIONS
FROM REGISTRATION PROVIDED IN THE ACT AND REGULATION D UNDER THE ACT AND HAVE
NOT BEEN REGISTERED UNDER ANY STATE SECURITIES LAWS.  AS SUCH, THE PURCHASE OF
THIS SECURITY WAS NECESSARILY WITH THE INTENT OF INVESTMENT AND NOT WITH A VIEW
FOR DISTRIBUTION.  THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY
INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER THE ACT AND ANY
STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.
FURTHERMORE, IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY OR
ANY INTEREST THEREIN, WITHOUT THE OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
THAT THE PROPOSED TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS RELIED UPON BY
THE COMPANY IN ORIGINALLY DISTRIBUTING THE SECURITY AND THAT REGISTRATION IS NOT
REQUIRED.



(l)

Solicitation Agent.  The Lender understands that GVC Capital LLC is acting as a
Solicitation Agent (the “Placement Agent”) on this transaction.  The Company
will pay the Solicitaton Agent a fee consisting of 35,000 shares of common stock
of Global Healthcare REIT, Inc., the parent company of Parent LLC.  The
Solicitation Agent may re-allow a portion of the commission to participating
selling agents.  




(m)

Notice of Change.  The Lender agrees that it will notify the Company in writing
promptly (but in all events within thirty (30) days after the applicable change)
of any actual or anticipated change in any facts or circumstances, which change
would make any of the representations and warranties in this Agreement untrue if
made as of the date of such change (after giving effect thereto).




(n).

Investor Qualification/Accredited Investor.  The Lender represents and warrants
that the Lender is an “accredited investor” as that term is defined in
Regulation D as the Lender qualifies for one or more of the Categories of
Accredited Investors set forth in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended.  

 

(o).  

Authority.  The undersigned, if other than an individual, makes the following
additional representations:




(a)

The Lender was not organized for the specific purpose of acquiring the
Securities;




(b)

The Lender is fully authorized, empowered and qualified to execute and deliver
this Agreement, to subscribe for and purchase the Securities and to perform its
obligations under, and to consummate the transactions that are contemplated by
this Agreement; and








10







--------------------------------------------------------------------------------



(c)

This Agreement has been duly authorized by all necessary action on the part of
the Lender, has been duly executed by an authorized officer or representative of
the Lender, and is a legal, valid and binding obligation of the Lender
enforceable in accordance with its terms.




(p).

Reliance on Representations.  The Lender understands the meaning and legal
consequences of the representations, warranties, agreements, covenants, and
confirmations set out above and agrees that the subscription made hereby may be
accepted in reliance thereon.  The Lender acknowledges that the Company has
relied and will rely upon the representations and warranties of the Lender in
this Agreement. The Lender agrees to indemnify and hold harmless the Company and
any selling agent (including for this purpose their employees, and each person
who controls either of them within the meaning of Section 20 of the Exchange
Act) from and against any and all loss, damage, liability or expense, including
reasonable costs and attorney's fees and disbursements, which the Company, or
such other persons may incur by reason of, or in connection with, any of the
representations and warranties made herein not having been true when made, any
misrepresentation made by the Lender or any failure by the Lender to fulfill any
of the covenants or agreements set forth herein, or in any other document
provided by the Lender to the Company.




(q).

Transferability and Assignability.  Neither this Agreement nor any of the rights
of the Lender hereunder may be transferred or assigned by the Lender.  The
Lender agrees that the Lender may not cancel, terminate, or revoke this
Agreement or any agreement of the Lender made hereunder (except as otherwise
specifically provided herein) and that this Agreement shall survive the death or
disability of the Lender and shall be binding upon the Lender's heirs,
executors, administrators, successors, and assigns.




(r).

Liquidity.   I represent that I have full and a complete understanding that a
private placement is an illiquid investment and I have no liquidity needs with
regards to this investment.




Initial: _________________







IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized agents as of the day and year first above written.







GOODWILL HUNTING, LLC

GWH INVESTORS, LLC







By:_____________________________

By:___________________________

Clifford Neuman, Manager

Clifford Neuman, Manager








11







--------------------------------------------------------------------------------




























LENDER:




Name:




Address:




Amount of Note:




Signature:

______________________________________










AGENT:




Name:

Michael Donnelly




Address:

c/o GVC Capital LLC

5350 S. Roslyn St., Ste. 400

Greenwood Village, CO  80111




Date:




Signature:

______________________________________














12







--------------------------------------------------------------------------------

EXHIBIT A







Current Unsecured Investor LLC Notes




INVESTOR LLC

PRINCIPAL AMOUNT OF NOTE

CURRENT INTEREST RATE

ORIGINAL MATURITY DATE

EQUITY RATCHET(1)

 

 

 

 

 

GWH Investors, LLC

$1,355,000

13%

July 1, 2015

5% every six months after July 1, 2015

1321 Investors, LLC

$1,150,000

10%

October 1, 2015

5% every six months after October 1, 2015

Providence Investors, LLC

$1,050,000

10%

August 1, 2015

5% every six months after August 1, 2015

GLN Investors, LLC

$1,650,000

11%

November 30, 2013

15% one time ratchet after November 30, 2015











13





